*749The defendant’s contention that the prosecutor improperly attempted to bolster the victim’s identification testimony is not preserved for appellate review, since he failed to object to it specifically at trial (see CPL 470.05 [2]; People v Ortiz, 164 AD2d 872). In any event, the defendant’s claim is without merit. “Under CPL 60.30, a witness’s testimony as to identifications he or she made at prior court proceedings are admissible notwithstanding their bolstering effect on the witness’s testimony” (People v Rosario, 186 AD2d 598, 599; see also People v White, 73 NY2d 468, 473, cert denied sub nom. White v New York, 493 US 859; People v Saunders, 166 AD2d 546).
The defendant’s remaining contentions are without merit. Florio, J.P., S. Miller, Crane and Mastro, JJ., concur.